Citation Nr: 1135648	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUES
 
1.  Entitlement to service connection for chronic fatigue syndrome, to include as being due to an undiagnosed illness.
 
2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to an increased evaluation for cervical degenerative changes, evaluated as 20 percent disabling.
 
4.  Entitlement to an increased evaluation for lumbar degenerative changes, evaluated as 20 percent disabling.
 
 
REPRESENTATION
  
Appellant represented by:  Disabled American Veterans
 
 

ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1981 to August 2001.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).
 
The issues of entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Cervical degenerative changes are not manifested by a severe limitation of cervical motion, forward cervical flexion to 15 degrees or less, favorable ankylosis of the entire cervical spine, or objective evidence of neurological symptoms. 
 
2.  Lumbar degenerative changes are not manifested by severe limitation of lumbar motion, forward thoracolumbar flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or objective evidence of neurological symptoms.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation in excess of 20 percent for cervical degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (2002), Diagnostic Code 5242 (2010).
 
2.  The criteria for an evaluation in excess of 20 percent for lumbar degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2002), Diagnostic Code 5242 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in September 2002 of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided the Veteran with notice of how disability evaluations and effective dates are assigned in a March 2009 letter, and the claims were readjudicated in a June 2010 supplemental statement of the case.  Thus, any timing error was harmless and not prejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, including service treatment records, VA treatment records, and military medical facility records, and as warranted by law, affording VA examinations.  The Veteran was provided with a hearing before the Board in November 2008.  A transcript of that hearing is of record.  

In February 2009, the Board remanded the claims for increase to provide the Veteran a current VA examination.  The VA examination was completed in April 2009, and the examiner addressed the appropriate clinical findings pertaining to both disabilities.  Thus, the February 2009 remand directives have been completed satisfactorily.
 
Following the June 2010 supplemental statement of the case, the Veteran submitted additional evidence, but did not include a waiver for consideration of that evidence by the agency of original jurisdiction.  The Board finds that it can decide the claims for increase because the evidence submitted pertained to Persian Gulf disease, a fact not relevant to rating cervical and lumbar degenerative joint disease.  38 C.F.R. § 20.1304(c) (2010).  Hence, the Board may decide the claims for increase on the merits without referring the evidence to the agency of original jurisdiction for initial consideration.  
 
The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
II.  Analysis
 
The Veteran contends that he warrants higher evaluations for his service-connected cervical and lumbar disabilities.  At the November 2008 hearing before the undersigned, the Veteran testified that his right hand and both legs would sometimes go numb.  He described having sharp pain throughout his left side.  The Veteran stated he could stand for approximately 30 minutes before he would have to reposition himself due to back discomfort.  He was able to walk approximately 1000 feet.  He noted he had received a TENS unit for his lower back.  
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010). 
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
When evaluating a loss of motion consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, however, under the criteria that went into effect in September 2003, the general rating criteria for spinal disorders are controlling whether there are or are not symptoms of pain (to include whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The general rating criteria for spinal disabilities under 38 C.F.R. § 4.71a, were revised during the current appeal in September 2003.  The timing of this change requires the Board to first consider the claim under the old regulations during the entire appeal period.  It considers the claim under the new regulations only after the effective date of the new regulations.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).
 
Old Regulations.  Under the regulations in effect prior to September 26, 2003, moderate limitation of cervical motion warranted a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  A 30 percent evaluation was warranted under the old regulations when there was a severe limitation of cervical motion or favorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290.
 
A moderate limitation of lumbar motion warranted a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 percent evaluation was warranted when there was severe limitation of lumbar motion or favorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292.
 
New Regulations.  Under the amendment to the Rating Schedule that became effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine, including arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  
 
In this respect, a 20 percent evaluation is warranted when forward thoracolumbar flexion is greater than 30 degrees but not greater than 60 degrees; when a combined range of thoracolumbar motion is not greater than 120 degrees; when forward cervical flexion is greater than 15 degrees but not greater than 30 degrees, when the combined range of motion of the cervical spine not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
A 30 percent evaluation is warranted when forward cervical flexion is to 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.
 
A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine, forward thoracolumbar flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  
 
Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.
 
Note (2): (See also Plate V.) For VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees. Normal left and right rotation is from zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
A.  Degenerative changes of the cervical spine
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for degenerative changes of the cervical spine.  The reasons follow.
 
The Veteran's cervical flexion has generally not been severely limited, or limited to 15 degrees or less.  He does not have ankylosis of the entire cervical spine.  For example, in May 2003, he had 20 degrees of cervical flexion, 20 degrees of extension, 35 degrees of bilateral lateral flexion, and 40 degrees of bilateral rotation.  In April 2009, cervical flexion, extension, bilateral lateral flexion, and rotation were all to 45 degrees.  Also, in the April 2009 VA examination report, the examiner made a specific finding that the Veteran did not have cervical ankylosis.  Thus, the service-connected cervical degenerative changes would not warrant a 30 percent evaluation under the old or new criteria.  
 
While the normal ranges of motion were not described in the VA Rating Schedule prior to September 2003, the Board finds that it would be reasonable to use those ranges of motion in comparing the Veteran's ranges of motion prior to September 2003 to that which is considered normal.  The Board notes that the Veteran's ranges of cervical motion in April 2009 were all normal and would not even warrant a 20 percent evaluation.
 
In considering the DeLuca factors, the evidence of record does not establish that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current 20 percent evaluation.  In the May 2003 VA examination report, the examiner stated that motor examination revealed no atrophy.  In the April 2009 VA examination report, the examiner stated that there was no atrophy or weakness, no objective evidence of pain in active range of motion and no decrease in range of motion following repetitive motion.  Once again, it bears repeating that under the regulation the amended general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.
 
The Veteran is not entitled to a separate evaluation or evaluations for neurological symptoms associated with the service-connected cervical spine disability.  Medical professionals have reported clinical findings, which would indicate a lack of neurological deficit.  No medical professional has attributed any of the Veteran's upper extremity complaints to the service-connected disability.  For example, in the May 2003 VA examination report, the examiner stated that sensory examination was normal.  Reflexes were 2/2.  At the April 2009 VA examination motor examination was 5/5 in the upper extremities in all muscle groups and sensory examination was normal.  The April 2009 examiner indicated that there were no details of location of abnormal sensation.  Deep tendon reflexes were normal in the biceps, triceps, brachioradials, and finger jerk.  While the Veteran has complained of neurological symptoms, the Board accords more probative value to the clinical findings of medical professionals than to his report of symptoms, particularly when they have not been substantiated by a medical professional.  
 
The symptoms presented by the Veteran's cervical degenerative changes are fully contemplated by the rating schedule.  The Veteran's limitation of motion, at worst (May 2003) falls under the moderate limitation of motion or the 20 percent evaluation under the amended criteria.  There is no evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  There is evidence throughout the appeal that the Veteran's cervical pain did not necessitate frequent hospitalization.  As to marked interference with employment, the Veteran has described increased absenteeism due to back pain, although his complaints are more about the lumbar spine than the cervical spine.  Regardless, the Board finds that the 20 percent evaluation contemplates loss of time at work due to that disability.  38 C.F.R. § 4.1;Van Hoose v. Brown, 4 Vet.App. 361 (1993) (The assignment of a compensable rating itself is recognition that industrial capabilities are impaired.)   Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Accordingly, whether the Board applies the old or the new criteria during the appeal period, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for degenerative changes of the cervical spine.  As such, the claim is denied.  In view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart.
 
B.  Degenerative changes of the lumbar spine
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial evaluation in excess of 20 percent for lumbar degenerative changes.  The reasons follow.
 
The Veteran's lumbar flexion has generally not been severely limited or limited to 30 degrees or less, and there is evidence that he does not have ankylosis of the entire lumbar spine.  For example, in May 2003, he had 70 degrees of lumbar flexion, 25 degrees of extension, 35 degrees of bilateral lateral flexion, and 40 degrees of bilateral rotation.  In April 2009, lumbar flexion was to 88 degrees and extension, bilateral lateral flexion, and rotation were to 30 degrees in each plane of movement.  Also, in the April 2009 VA examination report, the examiner made a specific finding that the Veteran did not have ankylosis of the lumbar spine.  Thus, the service-connected degenerative changes of the lumbar spine would not warrant a 40 percent evaluation under the old or new criteria.  
 
While the normal ranges of motion were not described in the VA Rating Schedule prior to September 2003, the Board finds that it would be reasonable to use those ranges of motion in comparing the Veteran's ranges of motion prior to September 2003 to that which is now considered normal.  It is unlikely that the normal range of motion of the lumbar spine would have been different than what is laid out as of September 2003 in the Rating Schedule.  The Board notes that the Veteran's ranges of lumbar motion in both May 2003 and April 2009 would not warrant a 20 percent evaluation based on the current criteria.
 
In considering the DeLuca factors, the evidence of record preponderates against finding that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current 20 percent evaluation.  In the May 2003 VA examination report, the examiner stated that motor examination revealed no muscle atrophy.  In the April 2009 VA examination report, the examiner stated that while there was no atrophy, she noted weakness.  The examiner also reported that after repetitive motion, the Veteran's flexion was reduced by one degree and extension was reduced by three degrees.  Neither reduction would warrant a 40 percent evaluation.  It bears repeating that the amended general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.
 
The Veteran is not entitled to a separate evaluation or evaluations for neurological symptoms associated with the lumbar spine disability.  Medical professionals have reported clinical findings, which would indicate a lack of neurological deficit, and no medical professional has attributed any of the Veteran's lower extremity complaints to the service-connected disability.  For example, in the May 2003 VA examination report, the examiner stated that sensory examination was normal.  Reflexes were 2+/2+.  A September 2003 lumbar MRI revealed some mild bulging disc diffusely at L2-L3, L3-L4, and L4-L5 but without significant central bony canal stenosis.  The examiner added he did not see any discrete identifiable lesion for the complaints of left leg discomfort.  In the April 2009 VA examination report, the examiner stated that lower extremity motor strength was 5/5 in all muscle groups and sensory examination was normal (examiner indicated there were no details of location of abnormal sensation).  Additionally, deep tendon reflexes were normal in the knees, ankles, and plantars.  While the Veteran has complained of neurological symptoms, the Board assigns more probative value to the clinical findings by medical professionals and an MRI report than to the Veteran's report of symptoms, particularly when they have not been substantiated by a medical professional.  
 
The Board considered other Diagnostic Codes but does not find that other Codes to be applicable here.  Under the former criteria, Diagnostic Code 5293 addresses intervertebral disc syndrome and Diagnostic Code 5295 addresses a lumbosacral strain, neither of which the Veteran has.  Thus, it finds that consideration of these Diagnostic Codes is not warranted.  
 
The symptoms presented by the Veteran's lumbar degenerative changes are fully contemplated by the rating schedule.  Any limitation of lumbar motion, at worst (May 2003) was no more than mild.  There is no evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  The Veteran's lumbar disorder did not necessitate frequent hospitalization at any time during the appellate term.  As to marked interference with employment, the Veteran has described increased absenteeism due to back pain, but the 20 percent evaluation contemplates loss of time at work due to that disability.  38 C.F.R. § 4.1; Van Hoose.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun.
 
In light of the foregoing the Board finds that whether it applies the old or the new criteria during the appeal period, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for degenerative changes of the lumbar spine.  As such, entitlement to an evaluation in excess of 20 percent is denied.  In view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart.


ORDER
 
Entitlement to an evaluation in excess of 20 percent for cervical degenerative changes is denied.
 
Entitlement to an evaluation in excess of 20 percent for lumbar degenerative changes is denied.
 
 
REMAND
 
The Board remanded claims of entitlement to service connection for chronic fatigue syndrome and erectile dysfunction for VA to provide an examination and medical opinion.  Unfortunately, the medical opinion provided did not fully answer the questions asked, and the examiner raised a new issue of a misdiagnosis.  Specifically, the Board had asked the following questions: 
 
The examiner is then asked to provide a medical opinion addressing whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that chronic fatigue syndrome had its onset in service.  If a diagnosis of chronic fatigue syndrome cannot be made, the examiner is asked to comment on whether the symptoms the Veteran experiences are attributable to a service-connected disability to include [posttraumatic stress disorder] or if they cannot be attributable to a known diagnosis.  A complete rationale must be provided for any opinion(s) offered. . . .
 
The examiner is asked to state whether the Veteran has erectile dysfunction. . . .  The examiner is then asked to provide a medical opinion addressing whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that erectile dysfunction had its onset in service or is attributable, to any extent, to a service-connected disability.  A complete rationale must be provided for any opinion(s) offered.
 
In response to these questions, the examiner stated that chronic fatigue syndrome and erectile dysfunction were less likely to have had their onset in service.  She provided a rationale by stating that the medical records did not support that these two disabilities has their onset in service.  Significantly, she then stated, "So it is difficult to say with certainty that the conditions incurred in the service unless the various somatic complaints in the service were just missed as a Somatization Disorder and not chronic fatigue syndrome."
 
The examiner's response raises the issue of a misdiagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The examiner also did not address whether erectile dysfunction was attributable to a service-connected disability.  For these reasons, the Board must remand the claims for clarification.
 
Additionally, the Board awarded entitlement to service connection for posttraumatic stress disorder in its February 2009 decision.  There is no rating decision in the claims file showing that such award had been effectuated.  If a rating decision has not been issued, one must be issued.  If a rating decision was previously issued, it must be added to the claims file.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a psychiatric evaluation with a psychiatrist to determine whether the appellant has a somatization disorder that had its onset in service.  The Veteran's claims folder must be provided to the examining psychiatrist for review.  All tests, including psychological testing, such as the Minnesota Multiphasic Personality Inventory, must be completed in accordance with the latest AMIE worksheets for rating mental disorders.  The examiner is informed of the following facts:
 
????he Veteran served on active duty from August 1981 to August 2001.
 
?? The service treatment records are in the three manila envelopes, and they have been placed in chronological order in Volumes I and II of the three volumes (Volume III has miscellaneous records, such as the appellant's vaccine history and hearing tests).  The applicable dates in each volume are labeled on the envelope.  
 
?? The Veteran is service connected for sleep apnea, migraine headaches, degenerative changes of the cervical spine, degenerative changes of the lumbar spine, residuals of a left bunionectomy for hallux valgus, right bunionectomy for hallux valgus, bilateral heel spurs, seborrheic dermatitis of scalp, lichen simplex chronicus of the hand, pseudo-folliculitis barbae, and posttraumatic stress disorder.
 
?? The Veteran was diagnosed with chronic fatigue syndrome in May 2003. 
 
???In an April 2009 VA examination report, a VA examiner commented that the Veteran's in-service somatic complaints were possibly indicative of a somatization disorder. 
 
After reviewing the psychological testing results and examining the Veteran, the psychiatrist is opine whether the appellant meets the criteria for a somatization disorder.  Please state yes or no and provide an answer explaining why or why not the Veteran has such disorder.
 
If the Veteran has a somatization disorder, the examiner must state whether it is at least as likely as not that it had its onset in service from 1981 to 2001.  
 
The examiner is to address whether the Veteran has chronic fatigue syndrome as described under 38 C.F.R. § 4.88a (the AMC/RO must provide a copy of this regulation to the examiner).  Any necessary studies deemed appropriate must be conducted if so warranted. 
 
If the Veteran has chronic fatigue syndrome, the examiner is to opine whether it is at least as likely as not that chronic fatigue syndrome had its onset in service from 1981 to 2001.  
 
If a diagnosis of chronic fatigue syndrome cannot be made, the examiner is to address whether the symptoms the Veteran experiences are attributable to a service-connected disability to include his service connected posttraumatic stress disorder or if they cannot be attributable to a known diagnosis.  
 
The examiner is to state whether it is at least as likely as not that erectile dysfunction had its onset in service from 1981 to 2001 or is attributable, to any extent, to a service-connected disability. 
 
In preparing any opinion, the examiner must note the following terms: 
 
* "It is due to" means 100 percent assurance of relationship. 
 
* "It is at least as likely as not" means 50 percent or more. 
 
* "It is not at least as likely as not" means less than a 50 percent chance. 
 
* "It is not due to" means 100 percent assurance of non relationship. 
 
A clear rationale for all opinions must be provided together with a discussion of the facts and medical principles involved.  If the examiner finds that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.
  
2.  The RO/AMC must review the examination report and medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once; otherwise, it will result in another remand by the Board.
 
3.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).
 
4.  The RO/AMC must then readjudicate the Veteran's claims of (i) entitlement to service connection for chronic fatigue syndrome, to include as being due to an undiagnosed illness; and (ii) entitlement to service connection for erectile dysfunction.  If any of the claims is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


